             Case 1:17-cv-00038-AWI-GSA Document 59 Filed 05/26/20 Page 1 of 2



1

2

3

4

5

6

7

8                                     UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10

11   JAMAR R. HEARNS,                                     1:17-cv-00038-AWI-GSA-PC
12                   Plaintiff,                           ORDER REQUIRING DEFENDANT TO
                                                          NOTIFY COURT WHETHER A
13          vs.                                           SETTLEMENT CONFERENCE WOULD
                                                          BE BENEFICIAL
14   ROSA GONZALES, et al.,
                                                          THIRTY-DAY DEADLINE
15                 Defendants.
16

17

18   I.      BACKGROUND
19           Jamar Hearns (“Plaintiff”) is a former prisoner proceeding pro se and in forma pauperis
20   with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds with the First
21   Amended Complaint filed by Plaintiff on February 9, 2018, against defendant Rosa Gonzales
22   (“Defendant”) on Plaintiff’s claims for retaliation, violation of the Free Exercise Clause of the
23   First Amendment, and violation of the Bane Act.1 (ECF No. 17.)
24            On July 16, 2018, the court issued a discovery and scheduling order setting out deadlines
25   for the parties, including a deadline of January 16, 2019 to complete discovery and a deadline of
26   February 14, 2019, to file dispositive motions. (ECF No. 27.) On August 31, 2018, the court
27

28                     1
                         On April 16, 2018, the court issued an order dismissing all other claims and defendants from
     this action. (ECF No. 21.)

                                                             1
              Case 1:17-cv-00038-AWI-GSA Document 59 Filed 05/26/20 Page 2 of 2



1    extended the deadline for filing dispositive motions to March 14, 2018. (ECF No. 29.) On
2    January 18, 2019, the court extended the discovery deadline to March 4, 2019, for a limited
3    purpose and the deadline to file dispositive motions to May 4, 2019. (ECF No. 32.) All of the
4    deadlines have now expired and no dispositive motions are pending.
5              At this stage of the proceedings the court ordinarily proceeds to schedule the case for
6    trial. However, on May 21, 2020, Plaintiff filed a motion for the court to schedule a settlement
7    conference for this case. (ECF No. 58.)
8    II.       SETTLEMENT CONFERENCES
9              The court is able to refer cases for mediation before a participating United States
10   Magistrate Judge. Settlement conferences are ordinarily held in person at the court or at a prison
11   in the Eastern District of California. Defendant shall notify the court whether he believes,
12   in good faith, that settlement in this case is a possibility and whether he is interested in having a
13   settlement conference scheduled by the court.2
14   III.      CONCLUSION
15             Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
16   the date of service of this order, Defendant shall file a written response to this order.3
17
     IT IS SO ORDERED.
18

19          Dated:       May 23, 2020                                   /s/ Gary S. Austin
                                                                 UNITED STATES MAGISTRATE JUDGE
20

21

22

23

24

25
               2    The parties may wish to discuss the issue by telephone in determining whether they believe settlement
26
     is feasible.
27
             3 The issuance of this order does not guarantee referral for settlement, but the court will make every

28   reasonable attempt to secure the referral should both parties desire a settlement conference.


                                                                2
